Citation Nr: 1606287	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-24 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 
 

THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service aggravation for left ear hearing loss.  

3.  Entitlement to service connection for multilevel degenerative disc disease and degenerative joint disease of the lumbar spine (a back disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied service connection for hearing loss and a back injury.  

In June 2011, the Veteran and his wife testified at a Board videoconference hearing before a Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  In August 2012, the Veteran was informed that the Veterans Law Judge who had conducted the June 2011 Board hearing had retired, and the Veteran, therefore, had a right to request an additional hearing before a different Veterans Law Judge.  The Veteran responded indicating that he did not want an additional hearing.  

In August 2011 and December 2014, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.  

2.  The Veteran has a current right ear hearing loss disability. 

3.  Symptoms of right ear hearing loss were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation.  The Veteran's right ear hearing loss is not etiologically related to active service.  

4.  A left ear hearing loss deficiency was noted upon entry into service.  

5.  The weight of the evidence demonstrates that the Veteran's left ear hearing loss was not aggravated by service.  

6.  The Veteran has a current back disability manifested by degenerative joint disease and degenerative disc disease.  

7.  The Veteran's current back disability did not have its onset during active service.  Symptoms of the current back disability were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation.  The Veteran's current back disability is not etiologically related to active service. 
  

CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service aggravation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

3.  The criteria for service connection for a back disability have not been met.  
38 U.S.C.A. §§ §§ 1110, 1112, 1113, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in September 2008, prior to the initial adjudication of the claims in October 2008.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The September 2008 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports from September 2009 and March 2012, VA addenda medical opinions from February and March 2015, and the Veteran's statements, including his testimony at the June 2011 Board hearing.   

The Veteran was afforded VA examinations in September 2009 and March 2012 in connection with his claims of service connection.  38 C.F.R. § 3.159(c)(4).  In addition, addenda medical opinions were obtained in February and March 2015.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination and opinions therein are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As indicated in the previous remands, the Board found the September 2009 and March 2012 VA examinations incomplete for adjudication purposes, and requested addenda medical opinions regarding both claims of service connection.  Taken together, the Board finds that the VA examinations and the addenda medical opinions are adequate with regard to the claims of service connection.  The opinions expressed within the addenda medical opinions considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions that are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The burden falls on a veteran to establish aggravation of the pre-existing disorder.  Id.; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012). Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246.  

Temporary or intermittent flare-ups of symptoms of a pre-existing condition alone are not sufficient to be considered "aggravation in service"; instead "aggravation in service" requires a worsening of the underlying condition as a whole.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt, 1 Vet. App. at 297.  Where the pre-service disability did undergo an increase in severity during service, clear and unmistakable evidence (obvious or manifest, with the burden on VA) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

Sensorineural hearing loss (an organic disease of the nervous system) and degenerative arthritis (degenerative joint disease) are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.309(b).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for Right Ear Hearing Loss - Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  Specifically, the Veteran contends that he experienced hearing loss as the result of exposure to acoustic trauma while in service.  The Veteran has identified exposure to the loud noises associated with jet aircraft.  As the Veteran's service entrance examination report notes a pre-existing left ear hearing deficiency, but normal hearing in the right ear, the Board will address each ear separately.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Service connection for a current hearing disability is not precluded under 38 C.F.R. § 3.385 even where hearing was within normal limits on audiometric testing at separation from service.  Id.; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

The Board first finds that the Veteran experienced acoustic trauma during service.  According to the Veteran's DD Form 214, the Veteran's military occupational specialty was as an aviation ordinanceman, or aviation ordinance mechanic.  The Veteran has indicated that in this role he had "constant exposure to loud noises around jet aircraft."  See August 2008 VA Form 21-526 (Veteran's Application for Compensation and/or Pension); see also, e.g., June 2009 VA Form 9; June 2011 Hearing Transcript.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, loud noise exposure (acoustic trauma) in service is recognized.  See 38 U.S.C.A. § 1154(a).  

The Board next finds that the Veteran has a current right ear hearing loss disability.  See 38 C.F.R. § 3.385.  Upon VA audiological examination in March 2012, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
45

Speech audiometry revealed a speech recognition ability of 100 percent in the right ear.  Following VA examination, the VA examiner indicated that the Veteran demonstrated sensorineural hearing loss in the right ear.    

The March 2012 audiometric examination results reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency between 500 Hertz and 4000 Hertz in the right ear; therefore, these results demonstrate a current right ear hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of right ear hearing loss in service or continuous symptoms of right ear hearing loss since service separation.  In this regard, service treatment records do not reveal any complaints of, a diagnosis of, or treatment for hearing impairment.  

On the service separation examination performed in March 1974, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5

Although the Veteran is not required to demonstrate hearing loss in service to substantiate his claim for service connection, none of the pure tone thresholds in the right ear exceeded 20 decibels and there is no indication in the record that the service separation audiometric testing was inadequate.  See Hensley at 159-60.  As the Board finds that hearing loss is a condition that would have ordinarily been recorded during service, the Board also finds that service treatment records that show that the Veteran did not have any complaints relating to hearing loss with normal audiometric testing to be highly probative.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. 428, 438. 

During the June 2011 Board hearing, the Veteran testified that he was constantly exposed to loud noises aboard the USS INDEPENDENCE, and while he was provided earmuffs for protection, they did not fit well and did little to dampen the noise.  The Veteran denied any occupational or recreational loud noise exposure, testifying that the only noise exposure he experienced was during active duty.  Both the Veteran and his wife testified that his hearing impairment has gradually deteriorated over time from service separation.  

The earliest post-service objective evidence of right ear hearing loss contained in the record is found in the September 2009 VA examination report, almost 35 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  In addition, the September 2009 VA examiner specifically indicated that the Veteran reported noticing reduced hearing in the past year.  In weighing the statements of the Veteran and those of his wife regarding the onset of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including contemporaneous evidence that does not demonstrate chronic symptoms of right ear hearing loss in service and continuity of symptomatology of since service.  The Board has also considered the absence of complaints of, a diagnosis of, and treatment for hearing loss for almost 35 years.  The Board finds that the     Veteran's recent statements and those of his wife are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  For these reasons, the Board finds that the weight of the evidence shows that the Veteran did not experience chronic symptoms of hearing loss in service, or continuous symptoms of hearing loss since service separation.  

The Board next finds that hearing loss did not manifest to a compensable degree within one year of service separation.  While the September 2009 VA examination report did not include audiometric data, the VA examiner indicated that the Veteran presented with "no worse than mild high frequency hearing loss."  The September 2009 VA examination report provides the earliest post-service diagnosis of a right ear hearing loss disability.  As the Veteran was separated from active service in April 1974, the September 2009 diagnosis of a right ear hearing loss disability occurred outside the one-year presumptive period.  38 C.F.R. §§ 3.307, 3.309(a). 

The Board further finds that the weight of the evidence demonstrates that the currently-diagnosed right ear hearing loss is not related to noise exposure in service.  As indicated above, during the June 2011 Board hearing the Veteran testified that the only noise exposure he experienced was the exposure to jet aircraft during service.  See Hearing Transcript p. 21.  

Upon VA audiological examination in September 2009, the Veteran reported reduced hearing in both ears, which he noticed in the last year.  The Veteran reported difficulty hearing the television and difficulty communicating with other people, particularly when not looking directly at them.  The Veteran reported in-service noise exposure as well as post-service noise exposure working at a grain elevator for 32 years; the Veteran denied recreational noise exposure.  Upon examination, the VA examiner noted that initial pure tone threshold findings were not in agreement with speech reception thresholds, as the Veteran demonstrated no difficulty in quiet conversing.  The VA examiner also indicated that some degree of non-organicity was suspected due to inconsistent results.  As a result, the VA examiner indicated that mild hearing loss was suspected in both ears, primarily in the high frequency ranges: above 3000 Hertz in the right ear and above 2000 Hertz in the left ear.  While the VA examiner did not report specific pure tone threshold testing results, she did note a speech recognition ability of 94 percent in the right ear.  Following examination, the VA examiner opined that "any current hearing loss is not related to noise exposure during military service."  As rationale, the VA examiner noted the normal pure tone thresholds at service separation with no evidence of a threshold shift during service.  

Upon VA otological examination in September 2009, the VA physician examiner noted that the Veteran's "middle ear is not pink and otherwise noted as healthy but greying - ? otosclerotic."  Following examination, the VA examiner provided diagnoses of sensorineural hearing loss (notably deferring to the VA audiologist's findings) and mild otosclerosis.  The VA examiner opined that the Veteran's ear condition is at least as likely as not related to the acoustic trauma experienced by the Veteran during service.  The VA examiner, a family medicine specialist, provided no rationale for his opinion except that he offered his opinion after "careful examination and measurement of the patient," "after careful examination of the provided records," and comparison to similar cases noted in several reference texts, including those in the fields of orthopedics, physical therapy, sports medicine, emergency medicine and trauma, otorhinolaryngology, neuroscience, neurology, and neuropsychiatry.  

As noted by the Board in the December 2014 Remand, otosclerosis is the otospongiosis, or formation of spongy bone in the bony labyrinth of the ear, particularly adjacent to, and possibly resulting in ankylosis of, the stapes, resulting in conductive hearing loss.  See Dorland's Illustrated Medical Dictionary p. 1351 (32nd ed. 2012).  "Cochlear otosclerosis may also develop, resulting in sensorineural hearing loss."  Id.  However, in a September 2009 addendum medical opinion, the VA physician examiner indicated that following discussion with the audiologist, "the likelihood of otosclerosis has diminished, therefore [it] should be excluded from the diagnoses."  The VA physician examiner noted that the "veteran's audiogram did not support" a diagnosis of otosclerosis.  

Upon VA examination in March 2012, the Veteran reported military noise exposure due to noise from jet engines and occupational noise exposure due to factory work; the Veteran reported recreational noise exposure was limited to mowing the lawn.  Following audiological examination, the VA examiner opined that the Veteran's hearing loss was less likely than not due to acoustic trauma during service.  As rationale, the VA examiner noted a normal service separation examination with no evidence of a significant threshold shift during service.  The VA examiner indicated that "medical evidence for hearing loss due to noise trauma is a change in hearing thresholds following claimed noise exposure.  There was no measurable change in the veteran's hearing thresholds from induction to separation to indicate noise damage."  

In the February 2015 addendum medical opinion, the March 2012 VA examiner again opined that the Veteran's hearing loss is less likely than not due to acoustic trauma during service.  The VA examiner noted the normal service separation examination with no evidence of a significant threshold shift during service or complaints or treatment for hearing impairment during service.  The VA examiner, relying on a 2006 Institute of Medicine research study, indicated that "there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Based on the current understanding of auditory physiology[,] a prolonged delay in the onset of noise-induced hearing loss was 'unlikely'."  The VA examiner further noted that "the veteran was exposed to excessive noise exposure in his occupation . . . and recreationally . . . .  Given extensive noise exposure in the 35 years since military separation, it is as least as likely as not that the veteran's hearing loss is related to noise exposure other than [in the] miliary."  In conclusion, the VA examiner indicated that "there is no evidence on which to conclude that the veteran's current hearing loss was caused by or a result of the veteran's military service, including noise exposure."  

In the December 2014 Remand, the Board specifically requested that the VA examiner provide an opinion regarding the September 2009 diagnosis of otosclerosis and its relationship to the Veteran's current hearing loss.  The VA examiner indicated that "otosclerosis is not related to acoustic trauma or to any other disease, injury or event which may have occurred during military service" as it is thought to be an inherited disease.  Regardless, the VA examiner noted that the diagnosis of otosclerosis had been retracted by the September 2009 VA physician examiner in an addendum medical opinion; the VA examiner indicated that she agreed with the retracted diagnosis.  

In review of the medical opinions of record, the Board finds that the opinions provided by the VA audiology examiners provide probative weight against the Veteran's claim of service connection.  Both VA audiology examiners noted normal audiometric results upon service separation with no evidence of a significant threshold shift as compared to audiometric results upon service entrance.  Both VA audiology examiners noted significant post-service noise exposure as a factor worker.  The March 2012 VA examiner explained, both in the contemporaneous examination report and in the February 2015 addendum opinion, that the current medical evidence indicates that noise-induced hearing loss happens coincident to the acoustic trauma without a delayed onset.  As a result, the March 2012 VA examiner opined that acoustic trauma experienced by the Veteran during service was an "unlikely" cause of his current hearing loss.  

The Board notes the September 2009 VA physician examiner's opinion that the Veteran's current ear condition is at least as likely as not related to the acoustic trauma experienced by the Veteran during service.  However, this VA examination was an otological examination, performed for the purpose of describing any current disease process of the ears.  As noted, while the VA physician examiner initially provided a diagnosis of otosclerosis, he retracted that diagnosis in an addendum medical opinion.  The VA physician examiner did not perform audiometric testing and deferred a diagnosis of hearing loss to the VA audiology examiner.  Moreover, the VA physician examiner did not provide a rationale for his opinion, only that he consulted many reference texts, the majority of which are not relevant to otological diseases.  Therefore, the Board finds the findings and opinion provided by the VA physician examiner to be less probative than those of the VA audiology examiners.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board also acknowledges the Veteran's statements and those of his wife, who both indicate signs and symptoms of hearing loss, including the Veteran needing to routinely turn the volume up on the television, and the Veteran having difficulty understanding normal conversation.  In addition, both the Veteran and his wife contend that the Veteran's hearing loss is the result of acoustic trauma incurred in-service.  The Board finds that the Veteran and his wife are competent to report signs and symptoms of hearing impairment that they perceive through their own senses.  See Layno, 6 Vet. App. 465, 469.  However, the Board finds that the etiology of hearing loss falls outside the realm of common knowledge of a layperson and thus, neither the Veteran nor his wife are competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Kahana, 24 Vet. App. 428, 438.  As such, the Board affords the Veteran's lay assertions and those of his wife regarding etiology of the Veteran's current right ear hearing loss disability little probative weight.  
  
Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's active service and the current right ear hearing loss disability, including no credible evidence of chronic symptoms of hearing loss in service, of hearing loss to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of hearing loss since service.  The March 2012 VA examination report and opinions therein, including the February 2015 addendum medical opinion, taken together, are competent and probative medical evidence and are supported by adequate rationale.  The VA examiner was informed of the pertinent evidence, including the Veteran's own reported history and complaints, reviewed the available service treatment records, and fully articulated the opinions; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a relationship between acoustic trauma in service and the current right ear hearing loss disability.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss, on a direct and presumptive basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Aggravation for Left Ear Hearing Loss - Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  Specifically, the Veteran contends that he experienced hearing loss as the result of exposure to acoustic trauma while in service.  The Veteran has identified exposure to the loud noises associated with jet aircraft.  

The Board first finds that the March 1970 service entrance examination report noted a left ear hearing loss deficiency.  On the service entrance audiological examination performed in March 1970, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NT
5
LEFT
5
20
25
NT
15

Under "Summary of Defects and Diagnoses," the service physician noted that the Veteran had deficient hearing.  Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H2."  The "PULHES" scale is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ears"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the examinee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given.  Id.
 
While the service physician did not specifically indicate deficient hearing only in the left ear, the Board finds it reasonable to conclude that the deficient hearing noted upon service entrance was limited to the left ear as none of the pure tone thresholds recorded in the right ear exceeded 20 decibels.  See Hensley, 5 Vet. App. at 157.  As the Board finds that left ear hearing loss was noted upon the Veteran's service entrance examination, the Veteran cannot bring a claim for service connection for incurrence of left ear hearing loss (direct service connection), but he may bring a claim for service-connected aggravation of that disorder.  Wagner, 370 F.3d 1089.  

After a review of all the evidence of record, lay and medical, the Board finds, however, that the weight of the evidence is against a finding that the Veteran's left ear hearing loss was aggravated by service.  

On the service separation examination performed in March 1974, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
5
15

The pure tone threshold measured at 6000 Hertz in the Veteran's left ear was 25 decibels.  However, the service physician made no notation of a hearing loss disability under "Summary of Defects and Diagnoses."  

As indicated above, during the June 2011 Board hearing, both the Veteran and his wife testified that his hearing impairment has gradually deteriorated over time from service separation.  However, the September 2009 VA examination report reflects that the Veteran only noticed reduced hearing in the preceding year.  

The Board notes that both VA examiners indicated that the Veteran demonstrated normal audiometric testing upon service entrance, which the Board has found factually inaccurate.  Nevertheless, the Board finds that the opinions of the VA examiners still provide probative evidence against a finding of aggravation of left hearing loss during service.  As detailed above, both examiners accurately noted normal audiometric results upon service separation and no significant threshold shift indicative of diminished hearing impairment during service.  Direct comparison of the pure tone threshold results between service entrance and service separation demonstrates improved pure tone thresholds.  While a pure tone threshold of 25 decibels was measured at 6000 Hertz upon service separation, the service entrance examination report did not report a pure tone threshold at 6000 Hertz; therefore, any conclusion regarding a shift at 6000 Hertz would be entirely speculative.  In short, the audiometric data recorded during service does not demonstrate worsening of left ear hearing loss during service.  Moreover, except for the service entrance examination report, service treatment records do not reveal any complaints of, a diagnosis of, or treatment for hearing impairment.  

In addition, the Board finds the opinions of the March 2012 VA examiner regarding noise-induced hearing loss relevant and probative to the question of service aggravation.  As detailed above, the March 2012 VA examiner indicated that current medical research indicates that noise-induced hearing loss occurs coincident to the acoustic trauma.  As audiometric testing subsequent to the recognized in-service acoustic trauma did not demonstrate a significant threshold shift, the March 2012 VA examiner opined that acoustic trauma experienced by the Veteran during service was an "unlikely" cause of his hearing loss.  The VA examiner indicated that there was no evidence of diminished hearing impairment during service, as one would expect given the current medical research if the in-service acoustic trauma caused noise-induced hearing loss.  Therefore, while the VA examiner incorrectly indicated that the Veteran's service entrance examination report documented normal hearing in the left ear, her correct finding that the Veteran did not demonstrate an objective worsening of his hearing impairment during service and her concluding opinions, which considered the Veteran's contentions and the current medical research, remain relevant and probative as to the question of service aggravation.  

After a thorough review of the claims file, the Board finds no competent evidence that the pre-existing left ear hearing loss was aggravated by active service.  The Board has also considered the Veteran's statements in support of the claim for service aggravation of left ear hearing loss; however, the Veteran testified that his hearing loss had been progressive since service separation, and the September 2009 VA examination report indicated that the Veteran only began to notice hearing loss one year prior.  Moreover, the Veteran lacks medical expertise regarding the etiology and progression of hearing loss.  See Jandreau, 492 F.3d at 1376-77.  In sum, the Veteran has presented no competent evidence establishing aggravation of a pre-existing left ear hearing loss.  See Horn, 25 Vet. App. at 235; Paulson, 7 Vet. App. at 470-71; Crowe, 7 Vet. App. at 246.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's pre-existing left ear hearing loss was not aggravated by his active service.  Service audiometric testing documents no worsening of the Veteran's left ear hearing loss.  The March 2012 VA examination report and opinions therein, including the February 2015 addendum medical opinion, taken together, are competent and probative medical evidence and are supported by adequate rationale.  Therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding that the Veteran's pre-existing left ear hearing loss was aggravated by service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service aggravation for left ear hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Back Disability - Analysis

The Veteran contends that service connection is warranted for a back disability.  Specifically, the Veteran contends that he suffered an injury to his back during service due to repetitive lifting of heavy loads in his role as an aviation mechanic.  See e.g., August 2008 VA Form 21-526; June 2011 Hearing Transcript.  The Veteran further indicated that he has continued to experience pain and functional limitations since service separation.  

The Board first finds that the Veteran has a current back disability.  Upon VA examination in February 2012, the VA examiner provided a diagnosis of multilevel lumbar degenerative disc disease.  The VA examiner also noted a July 2011 VA diagnostic radiographic study documenting degenerative changes in the lumbar spine.  Contemporaneous VA treatment records also reflect diagnoses of degenerative arthritis and degenerative disc disease.  Finally, the March 2015 VA examiner confirmed diagnoses of degenerative joint and disc disease.  

The Board next finds that the Veteran had in-service symptomatology relating to the lumbar spine.  A July 1972 service treatment record reflects that the Veteran complained of "cold/back problem" with head congestion.  The service clinician performed an examination of the ears, neck, throat, and chest; no examination of the back was performed and no diagnosis was provided.  

A September 1973 service treatment record reflects that the Veteran reported a muscle strain in the lower back.  The Veteran was prescribed a muscle relaxant medication and instructed to apply heat to his back twice a day for two days.  

After a review of all the evidence of record, lay and medical, the Board finds, however, that the weight of the evidence demonstrates that the Veteran's current back disability was not incurred in, or is otherwise related to, active service.  Additionally, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic back symptoms in service, symptoms that manifested to a compensable degree within one year of service separation, or continuous back symptoms since service separation.  

Except for the two references detailed above, service medical records do not reflect any additional complaints, examinations, diagnoses, or treatment relating to the low back.  The February 1974 service separation report indicates a normal spinal orthopedic examination.  

A December 1985 private treatment record reflects that the Veteran reported that he "lost control of his vehicle [three] days ago and tipped over on the [right] side of the truck" requiring examination and treatment at the emergency department; the Veteran reported that diagnostic imaging results were normal.  The Veteran reported trauma to right back and right thigh and reported muscular pain that increased with walking up stairs and bending forward; the Veteran denied previous injuries.  The private physician provided a diagnosis of lumbar sprain.  
 
In a February 2001 private chiropractic health history intake form, the Veteran indicated that his back pain "started off and on 25 years ago."  

In a September 2008 statement, the Veteran indicated that he injured his back while "lifting armaments to load fighter/bombers on the USS Independence during the fall of 1972 through the summer of 1973.  The injury has been a chronic problem since then and has grown more painful with time."  

During the June 2011 Board hearing, the Veteran testified that the his duties aboard the USS INDEPENDENCE routinely required heavy lifting, which he described primarily involved maneuvering 500-pound bombs.  The Veteran testified that this heavy lifting occurred weekly or biweekly and would cause strain to his back.  The Veteran testified that he would not seek treatment, but would self-treat with over-the-counter medication and pain-relieving topical creams.  The Veteran further testified that he has experienced recurrent episodes of back pain since service separation requiring continued self-treatment as well as formal treatment from a chiropractor.  The Veteran's wife testified that she has known the Veteran since his service and has seen him experience recurrent episodes of back pain during service and continuing since service.  

A July 2011 VA treatment record and a September 2011 VA physical therapy consultation report reflect that the Veteran reported a chronic history of low back pain but with a recent exacerbation including radiation down the left leg.  The VA clinicians noted that the Veteran related "this to having lifted 500[-pound] bombs" during active service and that he has had pain that comes and goes over the years.  According to the September 2011 VA physical therapy consultation report, the Veteran reported that prior to his recent exacerbation he was ambulating without an assistive device and his "only limitation in function [was] that he [had] difficulty tying his shoes."

Upon VA examination in February 2012, the Veteran reported that he initially injured his back during service due to repetitive heavy lifting.  The Veteran reported that following service "the pain went away for a while and then it came back," indicating that he would self-treat with over-the-counter medications and topical creams as needed.  The Veteran described his pain following service as intermittent with spasms, but has progressed to a constant pain with recurrent numbness into the left leg.  The VA examiner noted a July 2011 diagnostic imaging report that documented multilevel degenerative changes in the lumbar spine, and a September 2011 magnetic resonance imaging study documenting six lumbar vertebrae (instead of five) and slight disc bulging at the L5-L6 and L6-S1 spinal levels.  Following examination, the VA examiner opined that the Veteran's current back disability is less likely than not incurred in or caused by an in-service injury or event.  As rationale, the VA examiner noted that the Veteran sought treatment for lower back pain consistent with a mild strain on one occasion during service.  The VA examiner also noted that the Veteran did not seek additional treatment during service and did not report any pain during the service separation examination.  The VA examiner noted the "next incident of significant lower back pain" was the 1985 motor vehicle accident.  The VA examiner further noted that while the "Veteran denies job or home activities that required significant physical labor[,] the medical records over the years after his discharge note a number of minor orthopedic conditions strongly suggestive of physical activities that place [his] back at risk as well and [medical records] that directly indicate heavy lifting requirements."  The VA examiner concluded that: 

Taken together, the Veteran['s] and his wife's descriptions of his symptoms and the descriptions in the medical record are consistent with recurrent acute muscle spasm and recurrent mild acute back strain due to repeatedly engaging in activities and/or biomechanics over the years that results in repeated episodes of acute strain and/or spasms.  

The VA examiner then noted the change in the Veteran's symptoms and the development of degenerative disc disease as noted in July 2011; however, the VA examiner indicated:  


Acute muscular back strain and sprain, as is documented in the medical records and was describe[d] by the Veteran, typically improves markedly in the first few days after the inciting event and resolves completely in [one to four] weeks unless there is continued aggravation.  Lumbar back strain does not result in degenerative disc disease or osteoarthritis[;] it is a muscular disorder.  The etiology of degenerative disc disease and osteoarthritis in this Veteran is as least as likely as not related to age, work and recreational activities and an individual susceptibility to this condition, not lumbar back strain and sprain.

An October 2014 private examination report reflects that the Veteran reported chronic back pain that was recently exacerbated by an April 2014 motor vehicle accident.  Following examination, the private physician indicated that the Veteran's chronic back pain "could be [osteoarthritis] with musculoskeletal contribution, chronic injury from [motor vehicle accident], muscle spasm (less likely exam not consistent)."  Additional private treatment records dated through January 2015 identify the April 2014 motor vehicle accident as the source of the Veteran's exacerbation.  While there is notation that the Veteran has chronic low back pain, there is no mention in these records of the Veteran's active service.  

In March 2015, a second VA examiner completed a supplemental medical opinion regarding the claimed back disability.  Following a review of the evidence of record, the VA examiner indicated that she concurred with the March 2012 VA examiner, opining that the Veteran's current back disability is less likely than not due to any disease or injury sustained during active service.  As rationale, the VA examiner noted the acute in-service muscle strain that did not require any additional examination or treatment.  The VA examiner also noted the 1985 treatment for a lumbar strain that was also acute in nature.  The VA examiner noted the private medical records documenting "numerous issues" and indicated that "it would have been expected that ongoing and/or frequently occurring chronic back pain would have been mentioned more often at medical visits."  The VA examiner indicated that physically strenuous work is a risk factor for the development of back pain, and despite the Veteran's contentions during the June 2011 Board hearing, several medical records document that the Veteran did perform heavy lifting as part of his occupational duties.  In conclusion, the VA examiner opined that "it is at least as likely as not that the [current back disability] is a result of strenuous physical activity in addition to increasing age over the years which worsened since the [April 2014 motor vehicle accident] and less likely as due to isolated lumbar muscle strain."  

In review of the medical opinions of record, the Board finds that the opinions provided by the VA examiners provide probative weight against the Veteran's claim of service connection.  The VA examiners provided a review of the Veteran's back disability, to include a history provided by the Veteran and a review of the service treatment records.  Both VA examiners opined that the Veteran experienced an acute lumbar strain during service that resolved without a residual disability.  Both VA examiners indicated that despite the Veteran's testimony that his post-service occupational duties did not require heavy lifting, several medical records reflect otherwise.  Finally, both VA examiners indicated that while the Veteran has reported recurrent episodes of back pain during the intervening years since service, his current degenerative joint and disc disease are more likely the result of his increasing age and the repetitive, strenuous post-service physical activity, and less likely the result of his military service.  The Board finds that the VA examiners' opinions are competent, credible, and probative medical evidence supported by sufficient rationale.  No medical professional has provided competent medical evidence linking the Veteran's current back disability to any aspect of the Veteran's active service, and the Veteran has not alluded to any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current back disability.

The Veteran is competent to report symptoms, such as pain and functional limitations, that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  The Board acknowledges the Veteran's statements and those of his wife that the Veteran has experienced recurrent symptoms since service separation.  Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions and those of his wife, the Board finds that the etiology of lumbar degenerative joint and disc disease falls outside the realm of common knowledge of a layperson and the Veteran and his wife are, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Lumbar degenerative joint and disc disease requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of the matter, the Veteran and his wife are not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  Absent competent, credible, and probative evidence of a nexus between the current back disability and the Veteran's service, the Board finds that the Veteran's back disability is not related to service

In making the finding that the Veteran's back disability is not related to service, the Board has specifically considered the theory of continuity of symptomatology as the Veteran's back disability is manifested by degenerative joint disease.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d 1331.  In this regard, the Veteran and his wife testified that he has experienced recurrent episodes of back pain during service and continuing since service separation.  The Board finds these contentions competent and credible.  See Layno, 6 Vet. App. 223, 225.  However, the Board finds that neither the Veteran nor his wife is competent to ascribe these recurrent symptoms to the in-service injury as opposed to an intervening cause.  In fact, both the February 2012 and March 2015 VA examiners opined that these recurrent episodes of low back pain are not attributable to the in-service injury, but are instead attributable to the recurrent, physically strenuous activities performed by the Veteran subsequent to service separation.  In making these opinions, both VA examiners specifically considered the lay contentions of the Veteran and his wife.  As indicated above, the February 2012 VA examiner indicated that "taken together, the Veteran['s] and his wife's descriptions of his symptoms ... are consistent with recurrent acute muscle spasm and recurrent mild acute back strain due to repeatedly engaging in activities and/or biomechanics over the years that results in repeated episodes of acute strain and/or spasms."  As the VA examiners have the requisite medical knowledge and have considered all the evidence of record, including the lay statements regarding continuity of symptomatology, the Board affords the VA examiners' opinions more probative weight.  Accordingly, the Board finds that the weight of the evidence demonstrates that service connection is not warranted based on a theory of continuity of symptomatology.  

For these reasons, the Board finds that the weight of the competent evidence demonstrates the Veteran's back disability was not incurred in service or is otherwise related to service.  The Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.  

Service aggravation for left ear hearing is denied.  

Service connection for a back disability is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


